Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 4/27/2021 has been reviewed.
Claims 1-17 and 18-20 are allowed in this Office Action.	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art reference Grube teach the same field of the invention, a method and  system for managing distributed storage network. Specifically, Grube discloses a method and system for determining, at a managing unit, resource availability information, the resource availability information including information indicating a number of memory devices available to be used for storage of encoded data slices (par. 0052-0056, 0105-0107).
However, prior art of record fails to disclose the combination of features “…transmitting resource availability information from a storage unit to a managing unit, the resource availability information including information indicating a number of available memory devices of the storage unit that are available to be used for storage of encoded data slices; receiving, at the storage unit, resource assignment information determined by the managing unit, the resource assignment information including: one or more dispersal parameters; information identifying a set of storage units to be included in a newly instantiated DSN memory; a DSN address range assigned to the storage unit for use in the newly instantiated DSN memory; and selecting, by the storage unit, particular available memory devices of the storage unit to assign to the newly instantiated DSN memory based on the resource assignment information.…” as shown in the independent claim 1, and substantially similar in the independent claims 8 and 15.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1, 8 and 15 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-17 and 18-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168